DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to amendments and arguments filed on 05/25/2021.
Claims 1-20 are currently pending and considered below.

Information Disclosure Statement

The Information Disclosure Statement filed 05/25/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.



Response to Amendment

Claims 1-20 overcome the 35 U.S.C. §101 rejection because the claims are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).	
Applicant’s arguments and amendments, see Remarks, filed 05/25/2021, with respect to the rejection of claim 2 under 35 USC §112(d) have been fully considered and are persuasive.  The rejection of claim 2 under 35 USC §112(d) has been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Jacobs (US 2012/0054020), Yi (US 2015/0178790), Delug (US 2014/0074601), Zhao (US 20160104207), and Shin (8,745,647) disclosing:
Jacobs (US 2012/0054020) disclosing a system and method for managing advertising campaigns.
Yi (US 2015/0178790) disclosing a user engagement based dynamic reserve price for non-guaranteed delivery advertising.
Delug (US 2014/0074601) disclosing a system for mobile ad targeting.
Zhao (US 20160104207) disclosing an advertising campaign conversion system.
Shin (8,745,647) disclosing a method for internet video and reich media behavioral measurement.
The prior art of record, however, does not teach at least these elements of the independent claims:
receive, with the system, an update campaign function call to modify a user ad engagement rate from a first ad engagement rate to a second ad engagement rate, wherein the user ad engagement rate for an in-app video ad within non-web browser applications of mobile devices or tablet devices is measured in terms of play rate, play-through rate, completion rates, video viewing time, and share rates, wherein the advanced targeting data and parameters include device characteristics and user characteristics including in-app purchase (IAP) activity within the non-web browser applications of mobile devices or tablet devices of a user from any ad source, different conversion rates for representing a likelihood of conversion for different groups of users, the first and second ad engagement rates to indicate a level of user engagement with in-app video ads within non-web browser applications of mobile devices or tablet devices during an ad play event on wireless devices of users, wherein the mobile device and tablet device characteristics for targeting wireless devices of users include different operating system types, volume settings, bandwidth of a wireless network connection for a user's mobile device or tablet device, whether user's wireless device is a mobile device or a tablet device, screen size and orientation for the mobile and tablet devices, mobile or tablet device identification, and mobile device or tablet device age to target mobile and tablet wireless devices that are new with respect to the system or recently associated with the system with the device age being a time period in which the mobile device or tablet device is identified by the system
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682